Title: To James Madison from John French, 26 August 1817
From: French, John
To: Madison, James


Dear Sir,Fredonia August 26th 1817
It is the Pride of an American citizen that he can under its republican institutions address his rulers without the Monarchical formalities which disgrace Euroupe. Under these impressions and during a time that tried “Men’s souls” under your administration, when a faction sought to have riven assunder our sacred blood bought Cinch of the Nation, (the Constitution), I had the presumtion to address you direct, on the Subject of my appointment as a Major in the 25th. U. S. Regt. when in fact I ought according to the ettiquette of the time have chosen another channel, and with my Letter to you Sir, were enclosed a chain of Recommendations from my youth up to that time signd by Governor Trumbull & all the Most respectable part of the inhabitants in the vicinity where I then resided &c. &c. &c. My Letter Sir was dictated by the spirit of the times & explains itself. Patriotism was the cause of my presumtion and I hope you will pardon me. I promised in that Letter not to be offended if I was not appointed but to aid and Assist to the extent of my abilities in executing the Laws of my country & defending the Same which I have done—but sir since you have retired to the pleasures of a private Citizen I shall once More tresspass on you, requesting the favor of your returning to me these recommendations, they may be of Use to me or my Children. If they were destroyed at Washington in its conflagration please to inform me, I shall presume not because they might have remained in your private Bureau—if you thought proper to commit these papers to the flames on account of ther not being properly directed please to inform me—please to direct to J. French P. Master Canadaway Chautauque Co. N. Y. on the Shore of Lake Erie—health and a long life of happiness to your self & all your friend’s very respectfully Yr. Obdt. Servt. in haste
J. French
